 GENERAL TRUCKDRIVERS UNION, LOCAL 980General Truckdrivers,Warehousemen and HelpersUnion,Local 980 International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaandGlen W.ThorntonLandisMorgand/b/aLandisMorganTransportationandGeneralTruckdrivers,Warehousemen and Helpers Union,Local 980,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Cases 20-CB-1825and20-RC-7982June 30, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFanning and JenkinsOn April 2, 1969, Trial Examiner Martin S.Bennett issued his Decision in the above-entitled:onsolidated proceedings, finding that RespondentUnion had not engaged in certain unfair laborpracticesallegedinthecomplaintandrecommending that these allegations be dismissed.He also found, in Case 20-RC-7982, that certainacts of sabotage committed by unknown personspriortotheelectionofMarch 23-24, 1968,frustrated"a rational uncoerced expression ofchoice"' in the election. He therefore recommendedthattheresultsoftheelectionbevacated.Thereafter, the Union filed exceptions to the TrialExaminer's Decision and a supporting brief and theEmployer filed cross-exceptions and a brief insupport thereof, and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theentire record in these cases, including the TrialExaminer's Decision, the exceptions and the briefs,and hereby adopts the findings, conclusions, andrecommendationsoftheTrialExaminer.Additionally, the Board directs that a new electionbe held.ORDERPursuant to the provisions of Section 10(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board hereby adopts asitsOrder the Recommended Order of the TrialExaminer, and orders that the complaint in Case'Al Long, Inc,173 NLRB No 7657920-CB-1825 be, and it hereby is, dismissed in itsentirety.ITISFURTHER ORDERED that the electionconducted in Case 20-RC-7982 on March 23 and 24,1968, among certain employees of Landis Morgand/b/a Landis Morgan Transportation at itsUkiah,California, establishment be, and it hereby is, setaside.(DirectionofSecondElection 2omitted frompublication.]'in order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc,156 NLRB1236,N LR B v Wyman-Gordon Company,394 U S 759,decided April 23, 1969 Accordingly,it is hereby directedthat an election eligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 20 within7 daysafter the date of issuance of theNotice of Second Election by the Regional Director The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OE THE CASEMARTIN S BENNETT, Trial Examiner This matter washeard at Ukiah, California on January 22 and 23, 1969.The complaint, issued October 7, and based upon a chargefiled March 28, 1968, by Glen W. Thornton, an individual 'alleges that Respondent Union,General Truck Drivers,WarehousemenandHelpersUnion,Local980,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America had engaged inunfair labor practices within the meaning of Section8(b)(1)(A) of the Act This alleged conduct includes, in anelection context, attempting to stage a fight with employerrepresentatives in the presence of employees about to vote;pushing and shoving an employee about to vote anddirecting him to vote for the Union; predicting that trucksoperated by employees opposed to the Union would bedamaged; and blocking the entrance to the polling area.By order dated October 7, 1968, the Regional DirectorforRegion 20 ordered consolidated with the foregoing ahearing on objections to an election conducted in Case20-RC-7982 in a unit of all truckdrivers, mechanics,lubemen and tiremen, with certain exclusions Pursuant toa Stipulation for Certification upon consent election, thiselection was held on March 23 and 24, 1968, and won bytheUnion, 22 to 18. Objections to conduct affecting theresults of the election were filed by the employer andover-ruled by said Regional Director. Exceptions theretowere filed by the Employer and, on September 6, 1968,theBoard held that certain of the objections raisedsubstantial issues of fact and directed a hearing.' It alsodirected that a determination be made as to "the unionaffiliation and union representative or agent status, if any,of employee Delbert Lee Rand."'And an employee of the employer, Landis Morgan d/b/a LandisMorgan Transportation'Therewere also four challenged ballotsThe Regional Directorsustained one challenge and recommended that no resolution be made ofthe remaining three The Board's order is silent as to this aspect, and Ideem that issue not to be before me'Identified in the transcript as James Rand177 NLRB No. 51 580DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Regional Director noting that the two casesinvolved a single overall controversy and in part the sameconduct, duly ordered the cases consolidated.Briefs havebeen submitted by the parties.A motion by the GeneralCounsel to correct certain minor errors in the transcript ishereby granted.Upon the entire record in the case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSLandis Morgan d/b/a Landis Morgan Transportation,a sole proprietorship with its principal place of business atUkiah,California,isengaged in the general statewidedrayage of lumber and plywood and performs servicesvalued in excess of $50,000 per annum for concernslocated outside the State of California.Ifind that theoperations of the Employer affect commerce within themeaning of Section 2(6) and(7) of the Act.11.THE LABORORGANIZATION INVOLVEDGeneral Truck Drivers,Warehousemen and HelpersUnion,Local980,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionTheEmployerhasapproximately50employees,operates 38 to 40 trucks and was unorganized prior to theperiod material herein.Its president and direct operator isLandisMorgan.Organizational activity was undertakenby Respondent Union and a petition for an election wasfiled in Case 20-RC-7951 on a date variously fixed hereinas January 18, 19, or 23,1968. This was withdrawn forreasons not definitively established in the record and anidenticalpetition,that involved herein,was filed onFebruary 8. The conduct attacked by the General Counseland the Employer took place in the period prior to theelection held on March 23 and 24 which the Union wonby a margin of 22 to 18.B. The Alleged Representative Status of Jim RandBasic to the positon of the General Counsel in theunfair labor practice case is the establishment of unionresponsibility for the conduct under consideration herein.Reliance is placed here on the acts of Jim Rand, anavowed union supporter for, as noted,theBoard hasdirected that a determination be made as to his "unionrepresentative or agent status."Rand was a driver for the Employer and was active inthe distribution and procurement of union authorizationcards.There is not an iota of evidence that he was on thepayroll or the Union or that he was reimbursed for hisefforts;indeed, the record demonstrates otherwise. TheGeneral Counsel has relied on several incidents in supportof his position.(1) Joseph Day,' a night dispatcher for the Employerwho was excluded from the voting unit,testified thatwithin 1 week preceding the election,Organizer KennethGillie of the Union visited his home in search of a fellowworker named Dugan who lived with Day. Gillie madesome comments about the benefits of unionization andstated that many dispatchers belonged to the Union. Dayjoined in the talk and Gillie told Day that an attorney forthe Union could assist him with a personal problem.Some 15 or 20 minutes after Gillie'sdeparture, JimRand appeared at the Day residence.He entered laughingand announced that Gillie had just visited his, Rand's,home and commented that he,Gillie,"figured you guyswere shook up." Rand then added that he, accordingly,had decided to pay Day and Dugan a visit"and shake youup a little bit more."This talk demonstrates that Gillie and Rand, on thelatter's statement,were in contact with eachother. ThisGillie freely admitted,testifying that he held conversationswith Rand during the course of the campaign.And it isclear that Rand was active in organizational activities.However, Gillie further testified, and there is no evidenceto the contrary,thatRand was never authorized torepresent the Union,that he was paid no money and thathe,Gillie,would have had to clear such an arrangementwith the executive board of the Union,something he hadnot done.Rand testified similarly as to the lack ofauthorization and the absence of payments.Ifind noevidence here to support the position of the GeneralCounsel.(2) Bobby Sullivan,a driver for another concern, wouldon occasion meet Rand at truck stops.On one suchoccasion,prior to the election,according to Sullivan,Rand stated that"Finally, we are going to get the unionin at Landis."Again, after the election, Rand announcedthat "finally we got the union in";that he,Rand, wasresponsible for this;and that he had done likewise atanother named concern.Rand admitted telling Sullivan,after the election, that"we"won the election,butdeniedassuming anyresponsibility therefor,particularly inasmuch as he wasnot on the union payroll.He denied taking credit for theorganization of the other employer and claimed that all hehad done in this area while in its employ was to sign acard.In sum,even on the face of the testimony for theGeneral Counsel,there is presented what amounts at besttobraggingaboutone'spurportedroleinanorganizaitonal campaign.Moreover,it is readily apparentthat agency may not be established solely on the basis ofnaked conclusory statements by a purported agent.N.L.R.B.v.Sea-Land ServiceInc.,356 F.2d 955 (C.A.1);Taxi-DriversUnion(MorseTaxiandBaggageTransfer, Inc.),174 NLRBNo. 1; andCarpenters LocalUnionNo. 944,(InterstateEmployersAssociation),159NLRB563, 566.(3)RichardWade, a driver for the Employer,similarlytestifiedthathe learned of the union organizationcampaign about January 18.Together with other driversof the employer,he was waiting to load lumber whenRand commented that Wade was likely to vote against theUnion.Later that day, at a restaurant,Rand announcedto a group of drivers that"he had got the cards,"that hewas "responsible" for obtaining the signatures and that hehad forwarded them to the Union.Wade also testified that Rand repeatedly told him thathe knew Wade would vote against the Union and that he,Rand, had "helped to organize"two other named plants.Here as well, and for the reasons previously stated, I seeno support for the position of the General Counsel. GENERAL TRUCKDRIVERS UNION, LOCAL 980581Treated below is the issue whether certain alleged acts ofsabotage have,per se,independently of union sponsorshipor direction, destroyed the ideal laboratory conditions fora free, objective and uncoerced choice of a bargainingrepresentative(4)Similarly, testimony attributing to Rand in earlyJanuary the statement that he had joined the Union andhad obtained a number of authorization cards waspresented by Charles Grivette who also testified that heheardRand telephone representatives of the Union onthree or four occasions. Further examination of Grivetteultimatley diminished his claim to one telephone call priorto the election from Grivette's home by Rand to anunidentified union representative in another communityGrivette's driving license had been suspended and in thiscallRand declared that if Grivette's license was notretrieved,he,Rand, "would throw the vote the otherway." Grivette has not seen Rand engage in any otherdiscussions with union representatives. Here as well, I seeno probative evidence of agencyIfind, therefore, that Rand did not enjoy "unionrepresentative or agency status" with the Union at thetimematerial herein. If the term "unionaffiliation" isconstrued to mean union membership, it is undisputedthatRand had been a member of the Union for someyears, although more recently on a withdrawal card. If theterm is construed to mean that he was an agent in anyway of the Union, in the terms of the issues consideredherein, there is no evidence to support this theory. And,there is no evidence of union ratification of any of hisconduct.Treated hereinafter are the Employer's objections toconduct affecting the results of the election, the first ofwhich relates to "union predicted acts of sabotage " Aswillappear,therewas sabotage but these allegedpredictions emanated solely from Rand and the evidencewith respect to him has been detailed above. I find,therefore,atthispoint,that there wereno "unionpredicted acts of sabotage."'C. TheGiiiie-Brewer IncidentThe General Counsel has relied upon four allegations inthe unfair labor practice case, one of which took place ata preelection conference on March 23, 1968, someminutesbefore the polls opened. The scene was a separate partsroom inside the shop area. This room had a door andwindow, the ballot box was located therein and employeesintendingto vote formeda linein the shop area.Present at thismeetingwere Board Agent Phillips;LandisMorgan,presidentof the Employer, David Miller'Employee Charles Grivette testified that at the second union meeting, 1or 2 weeks before the election, Secretary-Treasurer Maxwell of the Uniontold the assemblage that those who voted against the Union would not bearoundverylong as "they could blackball them from the union"and theywould not be drivingWhile placing substantially all the employees aspresent, including Organizer Gillie, his testimony is silent as to Rand'spresenceRand testified that he attended only one meeting and that on thisoccasionMaxwell announced that it was unlawful for the Union tointerfere with an election,that employees had the right to cast a negativevote and that the Union was required to accept them as membersMaxwell testified similarly that he spoke at two meetings and told theemployees that with a union shop,theUnion would represent allemployees and notjustadherentsHe denied threatening loss ofemployment to antiunion votersWhileMaxwell was corroborated byRand, I deem a resolutionof the conflictunnecessary, because on eitherversion I see no support for an argument that it demonstrates Rand'sagencyand Lee Brewer of the Redwood Employers Association,John Hempsmyer, then the purchasing agent for theEmployer and its observer; Kenneth Gillie, an organizerfor the Unionand its agent;and employee ArthurSwayze, observer for the Union.They discussed the election and Gillie asked if theEmployer would stipulate that four named employees wereeligible to vote;Morgan replied that he would not Gillieasked the same question of Brewer and he also replied inthe negative. This refusal angered Gillie who threw downupon a desk a clipboard he was holding, advanced uponBrewer and offered to fight him. Brewer merely stared atGillie, replied that Glllie was lucky and Agent Phillipsintervened at this point.`As Respondent Union points out, an evaluation of theincident should be made in the context of the physicalcapabilities of the participants. Gillie was 61 years of age,less than 6 feet in height, manifestly not in the best ofphysicalconditionandsubstantially - blind.Morespecifically,he is blind inhis left eye and, at the time, hadmarginal vision in the other because of a cataract. And, asGillie uncontrovertedly testified,Brewerwas aware of thestateof his vision. As Gillie put it, and there is noevidence to the contrary, he could neither read nor drive.Gillie knew who was in the room, but' could not seetheir faces, inasmuch as anything more than 15 inchesdistant was a blur. Indeed, he needed a companion toescort him to the polling area. One might well speculatethat he barely knew in which direction he was rushing.Brewer, who did not testify, was a much taller and heavierperson under 40 who had played professional football.This perhaps underlines Brewer's comment that Gillie was"lucky" he had not carried out an attack upon Brewer. Inany event,GillieapologizedtotheBoardagentimmediately after the incident.Employee Glenn Thornton and several other employeeswere working in the shop and at least several employeeswere also waiting in or entering the shop area to vote.'The thrust of this allegation is that prospective votersmight have been intimidated had they observed theincident. But, on balance, this dispute ended quickly Andthere is some question as to the extent this was heard orseen, because of a partially blocked doorway from theparts room and because of shop noise. Moreover, in viewof the briefness of the incident and the obvious mismatch,Iview the potential for intimidation of a seasoned groupof truckdrivers waiting to vote as indeed remote. I shall,therefore, recommend the dismissal of this allegation.D Other IncidentsOf the three remaining allegations, one is that JamesRand, as agent for Respondent Union, told employeesthat the equipment of any employee who did not supportRespondent Union would be damaged. There is conflictingevidence as to statements made by Rand which I deemunnecessary to resolve at this point. For, as found, there isno substantial evidence to support a finding that Randwas an agent of Respondent Union or that the Unionauthorized or ratified any conduct or threats by him'This finding is based upon the testimony of Morgan,Glllie, Thornton,and Hempsmyer which does not differ in basic details Hempsmyer, inparticular,no longer in the employ of the Employer,impressed me as anobjective witness'Morgan placed four employees,including Thornton,as working in theshop prior to the incident, but,directly thereafter, only one, EdwardJennings, was presentAccording to Thornton,Jennings was servicing atruck S82DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvidencewas introducedconcerningtwootherincidents.One allegationwas that on March 23,Respondent Union, by its agents Leonard Powell andGrover Door, pushed and shoved an employee waiting tocast his vote near the polling area and directed him tovote for the Union. The other allegation involved conducton March 24 by alleged Agents Powell and Guy Richison'which threatened employees by blocking the entrance tothe polling area.Totally apart from a consideration of the facts, there isa complete failure of proof that any of these three wereagents of Respondent Union. Each was an employee oftheEmployer and apparently eligible to vote in theelection. They were not employees of the Union, or on itspayrolland there is no evidence of authorization orratification of their conduct by Respondent Union.The General Counsel has argued that the conduct bythese three employees resulted from the "continuingeffect" of Gillie's abortive fight prior to the opening of thepolls.Stated otherwise, ostensibly coercive conduct byemployees who supported the Union was the "naturaloutgrowth" of the Gillie incident at the preelectionconference and Respondent Union is therefore responsiblefor the conduct of its supporters in the polling area duringtheelection.Addressingmyself to the unfair laborpractice case, I find this boot-strap theory far too tenuous.Ishall therefore recommend that these allegations bedismissed. In view of the foregoing findings, I shallrecommend that the unfair labor practice case bedismissedin its entirety.IV. THE OBJECTIONSThe Board directed a hearing on Objections1,4, 5, 6,7,and 8 by the Employer.At the hearing,Igranted amotion by Respondent Union to dismiss Objection 5 forfailure of proof that a named employee,Jennings, hadbeen coerced and threatened in the exercise of his right tovote.Objection7relatestotheabortiveGillie-Brewerencounter before the opening of the polls and has beentreated above.As noted,the incident was quickly endedanditimpressesme as relativelyminorandinconsequential in nature.Moreover,the picture of anelderlynear blind man challenging an ex-professionalathlete who towered over him would more likely tend toimpress an observer as ludicrous rather than coercive andwould hardly tend to improperly influence him in theexercise of his franchise.I find that this objection has nomerit.Objection 8 relates to an inadvertent attempt by Gillieand Business Manager Shannon of the Union to enter thepolling area on March 24 shortly before the scheduledclose of the polls at 10 a.m. Glen Thornton,a mechanic,who had no official role in the election,butwasapparentlynotenamored of the concept of unionrepresentation,was at work in the shop. He testified thathe observed Gillie and Shannon enter the shop at 14minutes to 10 and approach the parts room where thevoting was taking place.Thornton hastened to them andexplained that the polls had not closed.Gillie replied thathis entrance was timely,according to his watch.Thorntonsuggested that he check the clock on the wall, but thisGillie could not see. Thornton then told Gillie that hewould have to leave,took him by the arm and escortedhim out the door.Gillie and Shannon left,entered their'Appearing in the transcript as Richardsonvehicle some distance away and awaited the close of thepolls.On the way out, Gillie did greet some employeeswho weremillingabout the entrance and the entireincidenttook but several minutes.Thornton testified, erroneously as will appear, that anemployee wascasting hisvote and that another wasenteringto vote. Thornton was substantially corroboratedby comechanic Roy McKee who was also at work as toGillie's entrance and departure but not as to any pendingvoting.The testimony of employer-observer John Hempsmyerwho was not at work, unlike Thornton and McKee,impressesme asmore reliable as to the status of thevotingHe testified that Gillie returned to the polling areasome 5 to 7 minutes early. The Board agent pointed thisout to him and Gillie immediately left, commenting onlythat theresultswould be known in a few minutes.Hempsmyer further testified that the plywood window ofthe parts room was closed and visibility out from theballoting area was obtainable only through the door. Hefurther testified, significantly, that all but two employeeshad then voted and that 35 to 40 minutes had elapsedsince the last ballot was cast. These two employees neverdid vote and Landis Morgan observed one of them, RayRussell, standing outsidewith a group of men after theclose of the polls on this day. It is undisputed that therewas no one waitingin line to vote.Shannon testified that he drove Gillie to the polls forthe countingof the ballots, Gillie's visibility preventing hisdriving.As they entered, they were met by a man,apparentlyThornton,who pointed out that the pollswould not close for 2 minutes. Gillie basically agreed withShannon,noting that when their attention was directed tothe clock on the wall, he, Gillie, could not see it.As isapparent,there wasno argumenton this occasionand the unionrepresentatives left promptly upon request.Moreover, all those who cast ballots had previously voted.While one of the two nonvoters was outside, the record issilent asto whether or not he wasa unionsupporter, anantiunionemployee, or was even desirous of voting. Therewas nointerruption of the balloting; indeed, there was nofurtherballoting.This impressesme as a technicalviolation at best,with no obvious effect on the ballotingand no tendency to affect it. I shall therefore recommendthat this objection be overruled.Damage to and Sabotage of Company Equipmentand ProductsAs a predicate to a consideration of Objection 1, it isnoted that the Employer regularly services its trucks in itsown shop. Oil is changed every 3 weeks and lubricationsare performed weekly on a schedule not publicized to thedrivers.These trucks contain oil in three areas: (1) the maintransmission(2) an auxiliarytransmissionand (3) the rearend. Each of these has a fill plug, a drain plug, and aninspection plate plug. During normal servicing,the drainand fill plugs are removed but not the inspection plateplug.All servicing of this equipment is done by EdwardJennings who works evenings, Saturdays and Sundays.Prior to January 1968 and subsequent to the election,Jennings encountered no problems with these plugs.Commencing in January, he discovered loose inspectionplate plugs on two occasions,loose drain plugs six orseven times, and one or two loose fill plugs. Theinspectionplateplug is normally not touched'during GENERAL TRUCKDRIVERS UNION, LOCAL 980servicing.As for the other plugs, he noticed excessivedripping of oil and discovered that these were loose. Hadany of the trucks departed on,their long runs they wouldhave rapidly lost oil and extensive permanent damagewould have been inflicted.According to mechanic Glen Thornton, a number ofunusual occurrences took place in the latter part ofJanuary. Having encountered difficulty with the auxiliarytransmission of Truck 21, his investigation disclosed that asteelstud 1-1/2 inches long and 3/8 of an inch indiameter foreign to the transmission had been inserted.This was forced between thegears andsome teeth fromthe gears had broken off. This perforce had been insertedthrough the opening normally used for lubrications.On the following day, the driver of Truck 22 reportedthat he had lost all his grease. The bolt on the inspectionplate plug had come out and this bolt is normally nottouched, during servicing. Its removal requires considerableeffort and the use of a wrench. This repair required newbearings and replacement of the top main shaft. In hisyears as a mechanic, he had not previously encounterdthis.InI~ebruary,thetransmissionofTruck 31 was"caught" or frozen. Inspection revealed that an additivehad been put in the greasecausingit to break down. Thisrequired replacement of three gears in the main shaft.Three or four days later, the rear end of the same vehiclewent out; inspection disclosed that an additive was presentcausing the grease to turn to rubber and it was necessaryto use a torch to remove this.MechanicRoyMcKee, who has many years ofexperience, testified how Truck 28 lost its oil drain plug inDecember., By coincidence, he had previously attemptedto remove this plug with a 15-inch wrench and it did notbudge. The extent of the damage on this occasion is notdisclosed.During January, he was working on Truck 28 andnoticed that oil was running out. Investigation disclosedthat the plug was finger loose and ready to fall out. Thisplug is normally loosened for an oil change, but it was 2weeks since the previous oil change and the truck hadbeen run daily; the oil on this occasion would have beenrun out in 15 minutes. The gauge would not reflect theloss of oil and the engine would have promptly burned outfor lack of oil when the truckwas taken out.PresidentMorgan testified how on January 18 theengine of Truck 18 "froze up." Inspection revealed thatthe rings were broken and that there was a foreignsubstance in the oil. On several occasions thereafter,foreign substances were found in the oil.Morgan also testified generally that from January 18on, eight engines broke down and that in four or fivecases a foreign additivesmellinglike pine tar was found inthe oil.No more than several of these could be termed anormal number inasmuch as some of the trucks had beenrecently overhauled.The cost of a major overhaul is$2,000 to $2,500 per truck. The repair for Truck 21 cost$400 to $450. The cost of Truck 22 was $300 to $350. Thefront differential repair on Truck 31 cost $600 to $650and thetransmissioncost was approximately $500.''It is not clear,but thisappears tohave occurredat the outset of theorganizational campaign.'1am not unaware that at least some of these incidentspreceded thefiling dates of the petitionsand I also deem it unnecessary to determinewhether the first orsecond is to control.But they were a matter ofdiscussionamongthe employeesduringthe crucial postpetition period.And, as the Boardrecently pointedout, "While weagree with the HearingOfficer that the rule inIdeal Electric and Manufacturing Company.134583Underlying the foregoing is the fact that the Employernormally, in addition to maintenance, builds trucks fromscratch. In the first quarter of 1967, it built two, whereasin the corresponding period in 1968 the men were forcedtodevote all their time to maintenance because ofexcessive breakdowns..There was also specific direct testimony concerning thesabotage of equipment of drivers who refused to committhemselves favorably to union organization and thisbecame common knowlege throughout the company.DriverDickWade testified, and I find, that Randspoke to him on January 18 in the presence of 6 or 7drivers and referred to him as a "no vote." One or twoweeks before the election, according to Driver CharlesGrivette, he heard Rand say to a group of drivers that heknew the identity of the drivers who would vote no in theelection and that he would "get them.""The company trucks consist of a tractor and twotrailers.Each trailer is equipped with an air brake and itisnecessary to use them to stop loaded equipment. Thebrakes on the trailers are adjustable by valves on thetrailersand are adjusted by the driver upon loading,according to his load. They are normally not checkedagain and no one else has any duty or function withrespect to them.BetweenMarch 13 and the election, the following tookplace.On a Friday, Wade drove to a mill, loaded histruck for a trip to Los Angeles and duly adjusted thebrakes on the trailer. He left the truck in the Companyyard in Ukiah and had a day off; no one used the truckduring this interval.On the following morning, hedeparted on his tripintending,however, to initially havecoffee at a truck stop 3-1/2 miles south of the outskirts ofUkiah.It is necessary to make a sharp right turn to enter thesepremises.He applied his brakes as he did so, butdiscovered that they would not stop the truckin time.Wade ultimately brought the vehicle to a halt anddiscovered that two valves feeding air to the trailers hadbeen turned off. He opined that had this happened on adown hill grade he would have lost control of the vehicle.The truck gauges do not reflect the loss of pressure to thetrailer.After this incident,Wade promptly reported it toall drivers he encountered as well as the personnel in theemployer's truck yard.Mac Uptain uncontrovertedly testified, and I find, thata week or 10 days before the election, Rand asked him tosign a unionauthorization card and Uptain refused. Hewas also solicited at this time by employee Arthur Swayzewho later was an observer for .the Union at the election.Uptain in essence refused, stating that he knew no onewho wanted to sign and that his vote in the election washis own business.After these conversations and prior to the election onMarch 23 and 24, the following incident took place.Uptain drove his truck to Eureka and put on a load oflumber.He checked and adjusted his brakes on thisNLRB 1275, 49 LRRM 1316, forbidsspecific reliance upon pre-petitionconduct as grounds for objecting to an election,such conductmay properlybe considered insofar as it lends meaning and dimension to relatedpost-petition conduct."StevensonEquipmentCo,174 NLRB No. 128."Rand denied threateningWade,but admitted that he had heard such arumorHe admitted that Wade asked if he,Rand, had threatened tosabotage his truck andRand,on this occasion, denied authoring thestatement.AccordingtoWade,this took place on March 13or 14 andRand stated that anyonewho votedagainst the Union deserved to have hisequipment sabotaged.Wade didstate that anyonewho approached histruckwouldbe shot by him. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasion, returned to the Company yard and left his rigthere. On the following day, he departed on his trip. Someminutes later, Uptain was in a left turn lane preparing toenterthefreewayon the outskirts of Ukiah anddiscovered that his brakes did not function. Fortunately,there was no vehicle in front of him or passing at thatmoment on the freeway and he managed to turn into thefreeway, although his left front wheel did strike a concretedivider.The vehicle ultimately rolled to a stop and hediscovered that the air valves had been shut off to thetrailers, in the same manner as those on the Wade truck.Uptain had heard of another such incident and testifiedthat the men discussed among themselves the incidents ofsabotage outlined above.The record also discloses that Uptain, subsequent to hisfirst contact by Rand, asked Rand for a card, signed andmailed it in. It does not reveal whether he took the stepafter he had trouble with his brakes.DriverWilliam Quasne was solicited several times tojoin the Union by Swayze. On each occasion, Quasnewould not agree to do so and replied that he would use hisownmind and that it was each person's choice.Thereafter, and apparently on February 28, Quasne wasentering the freeway with a very heavy load of lumber ontwo trailers.He had previously checked the equipmentand ascertained that everything was in operating order.On this occasion, he realized that the back trailer waspushing against the tractor.He managed to stop thevehicle and discovered that the air valve had been turnedoff in the rear trailer.Having rectified this, he delivered the load and, on hisreturn trip, ostensibly ran out of gas. He had previouslychecked the truck and ascertained that both tanks werefull.His inspection revealed that someone had turned thecrossover switch so that one tank had been depleted butthat the other was full. Quasne reported to a number ofdrivers what had been done to his truck. There is evidencethat these drivers and other drivers upon learning of theseincidents thereafter regularly checked their air valves oneach trip, contrary to past practice.While I do not find that union agents engaged in thisconduct, it is significant that these incidents involveddrivers who refused to commit themselves to the Union."The types of sabotage engaged in were vicious in thatequipment was damaged, great potential existed forcomplete loss of expensive equipment and merchandiseand,more particularly, the drivers could have beenseriously injured or killed. And this conduct was rapidlyand extensively publicized among the employees and thepotential electorate. To dispose of this on the theory thatagency was not established invites a finding that theEmployer or his well wishers deliberately sabotaged thisequipment in order to have a basis to upset a unionvictory.But,our industrial society has long sinceprogressed beyond the era of the agent provocateur.Stated otherwise, there is a most viable presumption that"Thereis one alleged exception Rand testified that on his return from atripto LosAngeles he experienced a vibration in the gearboxWhen itwas drained,metal shavings were found thereinan employer who is making a living through the use ofexpensive equipment does not sabotage it in order to tainta union's cause in a Board election.It is true that all but two eligibles voted.But the issueishow coerced were the votesof theothers.And, inrelative terms,itwould certainly seem that this type ofsabotage would be more apt to taint and influence theprospective voter than peaceful electioneering which theBoard now recognizes as having such an effect.Milchem,Inc,170 NLRB No. 46.To conclude,Ibelieve that this conduct prevented anelection"in an atmosphere conducive to a determinationof the uninhibited preference of employees."Rebmar,Inc.,173NLRBNo. 215.Itlikewise frustrated "arational uncoerced expression of choice."Al Long, Inc.,173NLRB No. 76.As has been pointed out, certainelements,regardlessof their source,may make animpartialchoice impossible and thus invalidate anelection.N.L.R.B.v.Staub Cleaners,Inc.,357 F.2d 1(C.A. 2).Realistically speaking,and in order to near if not arriveat the highly desired laboratory conditions for an election,this is the most workable approach.Parties to an electionand their well wishers are thus put on notice thatprohibited conduct engaged in by anyone may forfeit anelection.This then will serve to put a premium on properdeportment by all parties.Because of the foregoingconsiderations,Ifindmerit to this objection and shallrecommend that it be upheld.Inviewof the findings made above,Ideem itunnecessary and superfluous to treat with other allegedacts of sabotage such as nails driven into plywood, aninstance of not protecting a load against a sudden rainand traffic violations.I similarly deem it unnecessary totreatwith certain instances of electioneering allegedlyfallingwithin the policy enunciatedby theBoard inMilchem, Inc., supra.But cf.Harold W Moore & Sons,173NLRBNo. 191, andMarquil International SecurityService,173 NLRB No. 192.CONCLUSIONS OF LAW1.Landis Morgan Transportaionis anemployer whoseoperations affect commerce within the meaning of Section2(6) and (7) of the Act.2.RespondentUnion,GeneralTruckDrivers,WarehousemenandHelpersUnion,Local980,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3.Respondent Union has not engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.RECOMMENDED ORDERInviewof the foregoing findings of fact andconclusions of law, it is recommended that the unfairlabor practice complaint be dismissed in its entirety.It is further recommended that the results of theelection conducted on March 23 and 24, 1968, among theemployees of the employer be vacated.